Citation Nr: 1602584	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS).  

4.  Entitlement to service connection for chest pain with left arm pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C.  A copy of the transcript is associated with the evidentiary record.  

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he is withdrawing his pending appeal for the issues of entitlement to an initial compensable rating for service-connected mechanical low back pain, mild degenerative joint disease, and degenerative disc disease; moderate advanced degenerative joint disease involving the cervical spine; post-operative bilateral inguinal hernias; and service connection for granulomatous disease of the spleen; plantar spur; sinusitis; vertigo; residual fractures involving the second metatarsal of the left foot; and diverticulosis.  Therefore, the issues before the Board are reflected on the title page.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2015).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hiatal hernia, sleep apnea, and monoclonal gammopathy of undetermined significance (MGUS) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cardiac disability manifested by chest and left arm pain is not demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for chest and left arm pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2008 was mailed to the Veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all available medical records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2014).  Concerning the issue of chest pain with left arm pain, and as will be explained below, the record before the Board does not indicate the existence of any ratable cardiac disability.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim for chest pain with left arm pain.  38 U.S.C.A. § 5103A (d)(1)-(2) (West 2014); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's claimed disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Regulations provide that service connection may also be established for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  As the record evidence does not establish that the Veteran has one of chronic diseases listed under 38 C.F.R. § 3.309(a), the provisions of section 3.30(b) do not apply in this case.


Chest Pain with Left Arm Pain

The Veteran seeks service connection for chest pain with associated left arm pain.  At the November 2015 Board hearing, the Veteran testified an onset of symptoms in the 1980s attributable to physical activities involving "lugging and lifting," although he also testified that a heart disability has been ruled out and that a diagnosis was never rendered.

At the outset, the Board notes that service treatment records revealed no complaints, treatment, or diagnosis of a clinically diagnosed cardiac disability while the Veteran was on active duty.  Instead, a November 1994 service treatment record showed complaints of chest and arm pain.  A physical examination revealed that the chest wall was mildly tender, but no diagnosis was rendered.  A June 1996 treatment record showed complaints of chest pain and discomfort.  The examiner noted past X-ray showed evidence of a rib fracture although the examiner found no indication of a residual disability.  

At his November 2015 Board hearing, the Veteran acknowledged that he has not been diagnosed as suffering from a disability.  He stated that he underwent several testing in service and after separation from active duty, but he nevertheless has not been diagnosed as suffering from any cardiac disability.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for chest pain is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.  

Here, the Veteran's complaint of chest pain does not result in any cardiac pathology and his complaints amount to symptoms alone and not to a disability.  Such a situation, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of competent evidence of disability manifested by, or associated with, the Veteran's chest pain, the record presents no predicate for a grant of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for chest pain; there is no doubt to be resolved; and service connection for chest pain is not warranted.


ORDER

Entitlement to service connection for chest and left arm pain is denied.


REMAND

The Veteran seeks entitlement to service connection for hiatal hernia, sleep apnea, and monoclonal gammopathy of undetermined significance (MGUS) that began in service.

At the November 2015 Board hearing, the Veteran testified that he developed hiatal hernia, sleep apnea, and MGUS while in service.  With regards to the claim for hiatal hernia, service treatment records revealed a diagnosis of asymptomatic hiatal hernia in April 1981.  The Veteran testified that he continued to have symptoms of hiatal hernia while in service and following separation but that he self-medicated the condition with antacids and dieting.  The Veteran also testified that he is seeking treatment for this condition at the Dumfries VA Medical Center (VAMC) and Fort Belvoir Community Hospital.  Similarly, the Veteran also maintained that he developed sleep apnea and MGUS while in service that has continued since separation from service.  To date, the Veteran has not been provided a medical examination to address the current nature and etiology of his hiatal hernia, sleep apnea, or MGUS.  Meanwhile, treatment records from the Dumfries VAMC and Fort Belvoir Community Hospital are not associated with the claims file.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238   (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a remand is necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his hiatal hernia, sleep apnea, and MGUS.

As noted above, the Veteran reported receiving treatment from the Dumfries VAMC and Fort Belvoir Community Hospital (DeWitt).  On remand, VCAA notice and efforts should be made to obtain records of any relevant VA and non-VA treatment he may have undergone since remand, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal, to include the Dumfries VAMC and Fort Belvoir Community Hospital (DeWitt).  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed hiatal hernia, sleep apnea, and monoclonal gammopathy of undetermined significance (MGUS).  

For any currently diagnosed condition that the Veteran now has, was its onset in service or is otherwise related to any incident, event, or injury that occurred in service?  The examiner should specifically address the Veteran's contention that the claimed disabilities had its onset in service and have continued since separation from active duty.  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If medical literature is relied upon in rendering any opinion, the VA examiner should specifically cite each reference material utilized.  Copies of all pertinent records in the Veteran's claims file must be made available to the examiner.

3.  After the above actions have been completed, the AOJ should readjudicate the issues of entitlement to service connection for hiatal hernia, sleep apnea, and monoclonal gammopathy of undetermined significance (MGUS).  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


